Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 09, 2013

                                      No. 04-12-00841-CV

 SCHUHARDT CONSULTING PROFIT SHARING PLAN, Allan P. Blosxom, III, Thomas
             O. Stoner, Stormy Night, LLC and TOS Ranch, LLC,
                                 Appellants

                                                v.

          DOUBLE KNOBS MOUNTAIN RANCH, INC and Carlton E. Thompson,
                              Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2011-09-28311-CV
                      Honorable Mickey R. Pennington, Judge Presiding

                                         ORDER
        The reporter’s record was originally due March 5, 2013; however, the court granted the
court reporter, Leticia Escamilla an extension of time until March 29, 2013 to file the record. The
record was not filed. Instead, on April 5, Escamilla filed a motion for extension of time until
April 12, 2013, to file the record

We grant the motion and order Leticia Escamilla file the record by April 12, 2013. Ms.
Escamilla is advised that the court will not grant a further extension of time unless Escamilla (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record
and (2) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline.

                                                     ____________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle, Clerk of Court
                                          MINUTES
                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas


                                          April 09, 2013

                                       No. 04-12-00841-CV

 SCHUHARDT CONSULTING PROFIT SHARING PLAN, Allan P. Blosxom, III, Thomas
             O. Stoner, Stormy Night, LLC and TOS Ranch, LLC,
                                 Appellants

                                                v.

          DOUBLE KNOBS MOUNTAIN RANCH, INC and Carlton E. Thompson,
                              Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2011-09-28311-CV
                      Honorable Mickey R. Pennington, Judge Presiding

                                         ORDER
        The reporter’s record was originally due March 5, 2013; however, the court granted the
court reporter, Leticia Escamilla an extension of time until March 29, 2013 to file the record. The
record was not filed. Instead, on April 5, Escamilla filed a motion for extension of time until
April 12, 2013, to file the record

We grant the motion and order Leticia Escamilla file the record by April 12, 2013. Ms.
Escamilla is advised that the court will not grant a further extension of time unless Escamilla (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record
and (2) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline.

                                                     /s/ Luz Elena D. Chapa
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2013.


                                                     /s/ Keith E. Hottle
                                                     Keith E. Hottle
                                                     Clerk of Court



ENTERED THIS 9TH DAY OF April, 2013.

                                                                           VOL. _____ PAGE _______